Exhibit 10.1

Form of Retention Agreement

Date

Name

Address

Re: Retention Agreement

Dear                 :

On behalf of Air Products and Chemicals, Inc., I am pleased to provide you with
this key employee retention agreement (the “Agreement”). The terms of the
Agreement are as follows:

1. Retention Bonus. In addition to your current salary, long- and short-term
incentive opportunities, and other compensation and benefits (including, without
limitation, severance benefits), you are eligible to receive additional
compensation in the amount of $1,000,000.00 (the “Retention Bonus”).

2. Conditions and Timing of Payment.

2.1. You will be entitled to the payment of the Retention Bonus if you remain
employed by the Company through the earliest of the following:

 

  1. 1 December 2015;

 

  2. Your involuntary termination of employment by the Company other than for
Cause (as defined below); or

 

  3. Your voluntary termination of employment by the Company for Good Reason (as
defined below).

2.2. The Retention Bonus will be paid, subject to applicable withholding taxes,
no later than 30 days after the earliest of the events described in
subsection 2.1.

2.3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings ascribed:

 

  a)

“Cause” shall mean (a) your willful failure to substantially perform your duties
with the Company (other than a failure due to your personal illness or temporary
disability covered by the Company’s salary continuation program or following
your delivery to the Company of notice of Good Reason as described below), after
a demand for substantial performance is delivered, which demand shall identify
the manner in which the Company believes that you have not substantially
performed your duties, (b) your willful and serious misconduct that has caused
or would reasonably be expected to result in material injury to the Company or
any of its affiliates, (c) your conviction of,



--------------------------------------------------------------------------------

  or entering a plea of nolo contendere to, a crime that constitutes a felony,
(d) your engaging (i) in repeated acts of insubordination or (ii) an act of
dishonesty, (e) your violation of any provision of the Company’s Code of
Conduct, or (f) your breach of Section 3 of this Agreement.

 

  b) “Good Reason” shall mean the occurrence of any of the following without
your consent:

 

  (i) A material adverse change in your position or office with the Company,
including, without limitation, your dismissal from membership on the Corporate
Executive Committee or any successor thereto or a material diminution in your
duties, reporting responsibilities and authority with the Company; or an
assignment to you of duties or responsibilities, which are materially
inconsistent with your status or position with the Company; provided that:

 

  (A) any of the foregoing in connection with termination of your employment for
Cause, or due to voluntary retirement, death, or a disability causing your
absence from work for more than 26 weeks shall not constitute Good Reason; and

 

  (B) a change in position, office, duties, reporting responsibilities or
authority shall not constitute Good Reason if, in your new role, you continue to
report to the chief executive officer of the Company, perform a significant
policy making function at the enterprise level for the Company, and serve on the
Corporate Executive Committee or any successor senior executive committee.

 

  (ii) Reduction of your base salary; provided, however, that a reduction in
your base salary shall not constitute Good Reason if such reduction is no less
favorable to you than the average annual percentage reduction during the
applicable Fiscal Year for all Highly Compensated Employees;

 

  (iii) A material reduction in your annual incentive opportunities under the
Company’s Annual Incentive Plan or your long-term incentive opportunities under
the Company’s Long-Term Incentive Plan without a corresponding increase in other
incentive compensation payable by the Company; provided, however, that a
reduction in your annual or long-term incentive opportunities under the Annual
or Long-Term Incentive Plans shall not constitute Good Reason if such reduction
is on a basis no less favorable to you than the basis upon which the Company
reduces the annual or long-term incentive opportunities payable to all Highly
Compensated Employees during the applicable Fiscal Year; or

 

  (iv)

A material reduction in your aggregate Company provided benefits under the
Company’s employee pension benefit, life insurance, medical, dental, health and
accident, disability, severance, and paid

 

2



--------------------------------------------------------------------------------

  vacation plans, programs, and practices; provided, however, that a reduction
in the aggregate benefits payable to you shall not constitute Good Reason if
such reduction is on a basis no less favorable to you than the basis on which
the Company reduces aggregate benefits provided with respect to Highly
Compensated Employees; and a discontinuation of international assignment
benefits and payments upon termination of an international assignment shall not
constitute Good Reason if occurring at a time and in a manner consistent with
the Company’s International Assignment Policy as in effect on the date of this
Agreement.

Notwithstanding anything to the contrary contained herein, your termination of
employment will not be treated as for Good Reason as the result of the
occurrence of any event specified in the foregoing clauses (i) through
(iv) (each such event, a “Good Reason Event”) unless, within 90 days following
the occurrence of such event, you provide written notice to the Company of the
occurrence of such event, which notice sets forth the exact nature of the event
and the conduct required to cure such event. The Company will have 30 days from
the receipt of such notice within which to cure such event (such period, the
“Cure Period”). If, during the Cure Period, such event is remedied, you will not
be permitted to terminate your employment for Good Reason. If, at the end of the
Cure Period, the Good Reason Event has not been remedied, your voluntary
termination will be treated as for Good Reason during the 90-day period that
follows the end of the Cure Period. If you do not terminate employment during
such 90-day period, you will not be permitted to terminate employment and
receive the payments and benefits set forth under this Agreement as a result of
such Good Reason Event.

 

  c) “Highly Compensated Employee” shall mean the highest paid one percent of
employees of the Company together with all corporations, partnerships, trusts,
or other entities controlling, controlled by, or under common control with, the
Company.

3. Confidentiality. You shall not publicize or disclose the terms of this
Agreement, either directly or through any other person, either in specific or as
to general content, to any person, specifically including (but not limited to)
any employee or former employee of the Company, except and only to the extent
that you are required to do so by applicable law or regulation. Your agreement
to keep confidential the terms of this Agreement extends to all persons other
than your spouse or domestic partner, attorneys, accountants, financial
advisers, or other professionals who have a legitimate need to know the terms of
this Agreement in order to render professional advice or services to you, and
then only as reasonably necessary for rendering such advice or services. You
agree not to identify or reveal any terms of this Agreement except as otherwise
permitted herein and agrees that you will direct your spouse or domestic
partner, accountants, attorneys, and other agents not to disclose this Agreement
or any terms hereof. Any publication or disclosure of this Agreement or of any
of its terms by you, by your spouse or domestic partner, or by any of your
accountants, attorneys, or other agents shall be considered a breach of this
Section 3.

 

3



--------------------------------------------------------------------------------

4. Continued Employment. Nothing in this letter agreement modifies the “at-will”
nature of your employment with the Company. The terms of this Agreement do not
and are not intended to create either an express or implied contract of
employment with the Company for any particular period of time, and either party
may terminate the employment relationship at any time for any reason or no
reason.

 

Very truly yours,

 

John E. McGlade Chairman, President, and Chief Executive Officer

Agreed to this      day of              2014.

 

By:

 

 

 

4